DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 2/3/2022), applicant’s arguments (filed 2/3/2022, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 102 rejection of claims 1, 15, and 17-20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1, 3-15, and 17-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an optical element comprising “wherein the driving assembly comprises: a first magnetic element disposed on the movable portion; and a second magnetic element disposed on the fixed portion, wherein the first magnetic element and the second magnetic element at least partially overlap each other when viewed in a direction that is perpendicular to the main axis”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 3-10 and 17-20 are allowable due to pendency on amended independent claim 1.


Specifically regarding the allowability of amended independent claim 12:  The prior art of record does not disclose or suggest an optical element comprising “a circuit electrically connected to the driving assembly, wherein the fixed portion comprises a base, and the circuit is embedded in the base”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 13:  The prior art of record does not disclose or suggest an optical element comprising “wherein the material of the support element comprises ceramic or resin”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 14:  The prior art of record does not disclose or suggest an optical element comprising “wherein the fixed portion comprises a base, the base comprises a convex portion extending to the movable portion, the support element has a spherical shape, and a minimum distance between the convex portion and the fixed portion along the main axis is less than the diameter of the support element”, along with other claim limitations, is not disclosed or suggested by the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872